United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0754
Issued: October 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 4, 2016 appellant filed a timely appeal of a December 31, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant sustained a traumatic injury on November 3, 2014 causally
related to the accepted employment incident.
FACTUAL HISTORY
On November 6, 2014 appellant, a 39-year-old paralegal specialist, filed a traumatic
injury claim (Form CA-1), alleging that she sustained an injury on November 3, 2014 when she

1

5 U.S.C. § 8101 et seq.

experienced an anxiety attack and fell to the floor, injuring her head, neck, back, and shoulder.
She stopped work on November 3, 2014.
Appellant asserted in a statement attached to the form that she experienced anxiety after
being involved in a heated conversation with her supervisor, who was verbally abusive and
physically intimidated her, and that she subsequently lost consciousness. She related that she
was walking past her supervisor’s office when her supervisor called her name and told her to
come into her office. The supervisor then told appellant that she understood that appellant was
upset on Friday, and she then asked whether appellant was upset for having to take annual leave
to attend continuing legal education (CLE) training. Appellant related that she replied that she
did not know she had to take annual leave to attend the CLE training, but that she requested
leave, as told. She asserted that her supervisor’s voice became loud and her tone became
extremely harsh. Appellant was then told that she should have known because she attended CLE
last year and was told that she needed to get permission to attend. She related that she told her
supervisor that she remembered that she had to change her leave to administrative leave last year,
and that she now knew the proper procedure and had complied.
Appellant related that her supervisor became enraged and yelled, “leaving to attend a
CLE without permission is like stealing time from the government.” She alleged that when she
again defended her actions her supervisor stood up, moved from behind her desk, hovered over
appellant yelling, “you learned nothing at the CLE that would be helpful to the employing
establishment as a paralegal.” Appellant alleged that she began to cry and her supervisor
screamed, “Why are you crying?” to which appellant responded “I’m a sensitive person.”
When appellant asked her supervisor if she could leave the room and return to her office,
the supervisor moved and stood in front of her office door and blocked the path, refusing to let
appellant exit her office. Appellant alleged that she was standing while her supervisor ranted
that she should not be crying and should not have been upset. She felt threatened and scared for
her safety, she then lost consciousness and passed out and fell down hard on the floor. When
appellant awakened she was lying on the floor with her entire body and head in excruciating
pain. At that point someone called 911 and took her to the hospital in an ambulance. An
incident report submitted with the claim noted that appellant passed out and fell to the floor on
November 3, 2014.
On December 12, 2014 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, with an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP afforded appellant 30 days to submit this evidence.
In a December 19, 2014 statement, appellant’s supervisor rebutted her allegations that she
engaged in abusive conduct which caused appellant to experience anxiety and lose consciousness
on November 3, 2014. She asserted that she was not responsible for appellant’s dropping to the
floor in her office. The supervisor denied that she hovered over appellant, that she moved and
stood in front of her door and blocked appellant’s path, refusing to allow her to exit her office,
and denied that she yelled, shouted and screamed at appellant. She advised that there were three
coworkers who were sitting close to her office who would have overheard her yelling, shouting,

2

and screaming at appellant. The supervisor related that she had asked appellant to appear in her
office to speak with her about three issues concerning her leave and attendance and office
conduct. After discussing these three issues with appellant, appellant asked her supervisor
whether she was finished, and she responded that she was. The supervisor denied appellant’s
assertion that she moved and stood in front of her office door and blocked her path, refusing to
let appellant exit her office. She related that after appellant left her office she heard her fall,
went out to assist her, and then called 911 and waited for paramedics to attend to appellant.
In a January 9, 2015 report, Dr. Henry Stamps, a specialist in internal medicine, noted
that he had been treating appellant since November 5, 2014 for acute stress reaction and
concussion following a syncope episode. He reported that the syncope occurred at work after
appellant had a hostile encounter at work with her immediate supervisor. Dr. Stamps noted that
when he first saw appellant on November 5, 2014 she was having trouble expressing herself
because she was experiencing stress. He reported that she was in severe pain. Dr. Stamps
prescribed pain medication and muscle relaxers. He asserted that appellant returned on
November 11, 2014 because her condition had not greatly improved. Dr. Stamps adjusted her
medication regimen and referred her to physical therapy for neck and back pain. He advised that
despite undergoing physical therapy appellant returned for further treatment on November 25,
2014, as she was still complaining of pain and headaches. Dr. Stamps opined that more leave
time was warranted. He related that appellant had since recovered and had been able to return to
work since December 18, 2014.
By decision dated January 20, 2015, OWCP denied the claim, finding that the alleged
incident occurred in the performance of duty and that appellant had been diagnosed with
syncope, but that appellant failed to submit sufficient medical evidence to establish that the
accepted incident caused her diagnosed condition.
By letter dated September 18, 2015, appellant requested reconsideration of the
January 20, 2015 decision.
In an April 13, 2015 report, received by OWCP on September 29, 2015, Dr. Stamps
advised that, after reviewing appellant’s medical records from her November 3, 2014 emergency
room visit and his November 5, 2014 examination, he had diagnosed appellant with an acute
stress reaction following a syncope in which she suffered a concussion. He reported that on
November 3, 2014 appellant fainted, had an acute stress reaction and fell at work during a hostile
confrontation from her supervisor. Dr. Stamps advised that syncope occurs under fear and
emotional distress; appellant’s laboratory reports hours after she had a hostile confrontation at
work showed that she was still under such stress that her heart rhythms displayed sinus
tachycardia, nonspecific T-wave abnormalities, and an abnormal electrocardiogram upon first
review; appellant also had poor R-wave progression. He opined that these findings revealed an
acute stress reaction which could occur as a result of a hostile confrontation at work and from a
traumatic fall. During the November 25, 2014 visit, Dr. Stamps advised her that her syncope
was due to the acute stress reaction which occurred as a direct result from the hostile
confrontation from her supervisor. He opined that the hostile confrontation placed appellant
under fear and emotional distress which caused her syncope and an acute stress reaction and a
concussion.

3

By decision dated December 31, 2015, OWCP denied modification of the January 20,
2015 decision. It found that Dr. Stamp’s reports were not based on an accurate history of injury
as there were inconsistencies of record as to the events of November 3, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature. The fact that the cause of a particular fall cannot be determined does not establish that
it was due to an idiopathic condition and if the record does not establish a particular fall was due
to an idiopathic condition, it must be considered as merely an unexplained fall, which is covered
under FECA.8
2

5 U.S.C. § 8101 et seq.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See T.S., Docket No. 26-0113 (issued May 3, 2016).

4

ANALYSIS
OWCP accepted that an incident occurred on November 3, 2014 and that appellant fell; it
did not accept that she sustained syncope causally related to employment factors. The Board
finds that the case is not in posture for decision.
While OWCP initially found in the January 20, 2015 decision that the incident occurred as
alleged, it also found that the medical evidence of record did not establish that the accepted
incident caused appellant’s diagnosed condition. Appellant thereafter submitted additional reports
from Dr. Stamps which were generally supportive of appellant’s claim. OWCP then denied the
claim finding that Dr. Stamps’ reports were not based on an accurate history of injury as there were
inconsistencies in the record as to the incident of November 3, 2014. It however never made any
findings as to the nature and circumstances of the accepted incident, and did not explain the
inconstancies of record. The Board also notes that OWCP never evaluated whether appellant’s fall
on November 3, 2014 was an idiopathic or unexplained fall.9
Appellant submitted reports from Dr. Stamps, who opined that the syncope occurred at
work after she had a hostile encounter at work with her immediate supervisor. Dr. Stamps noted
that when he first saw appellant on November 5, 2014 she was having trouble expressing herself
because she was experiencing stress. He reported that she was in severe pain, he prescribed pain
medication and muscle relaxers. Dr. Stamps asserted that appellant returned on November 11,
2014 because her condition had not greatly improved. He adjusted her medication regimen and
referred her to physical therapy for neck and back pain. Dr. Stamps advised that despite
undergoing physical therapy appellant returned for further treatment on November 25, 2014, as
she was still complaining of pain and headaches. He opined that more leave time was warranted.
Dr. Stamps related that appellant had since recovered and had been able to return to work since
December 18, 2014. In his April 13, 2015 report, he advised that, after reviewing appellant’s
medical records from her November 3, 2014 emergency room visit and his November 5, 2014
examination, he had diagnosed appellant with an acute stress reaction following a syncope in
which she suffered a concussion. Dr. Stamps reported that on November 3, 2014 appellant
fainted, had an acute stress reaction and fell at work during a hostile confrontation from her
supervisor. He advised that syncope occurs under fear and emotional distress; appellant’s
laboratory reports hours after she had a hostile confrontation at work showed that she was still
under such stress that her heart rhythms displayed sinus tachycardia, nonspecific T-wave
abnormalities, and an abnormal electrocardiogram upon first review; appellant also had poor Rwave progression. Dr. Stamps opined that these findings revealed an acute stress reaction which
could occur as a result of a hostile confrontation at work and from a traumatic fall. During
November 25, 2014 visit, he advised her that her syncope was due to the acute stress reaction
which occurred as a direct result from the hostile confrontation from her supervisor. Dr. Stamps
opined that the hostile confrontation placed appellant under fear and emotional distress which
caused her syncope and an acute stress reaction and a concussion.
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
9

See L.R., Docket No. 15-0255 (issued April 1, 2015).

5

shares responsibility in the development of the evidence to see that justice is done.10 While
Dr. Stamp’s reports do not contain sufficient rationale to discharge appellant’s burden of proving
by the weight of the reliable, substantial, and probative evidence that her syncope condition and
were caused by the accepted employment incident, his reports raise an inference of causal
relationship sufficient to require further development of the case record by OWCP.11
If however the cause of the fall cannot be determined or the reason it occurred cannot be
explained, then it is an unexplained fall and any resulting injury would be compensable. The
burden of proof is on OWCP to establish that the fall was idiopathic.12
On return of the case record OWCP shall prepare a statement of accepted facts and refer
appellant to a second opinion physician to determine whether her interaction with her supervisor
on November 3, 2014 caused a syncopal episode, fall and resulting injuries. In the alternative,
the second opinion physician should be asked for an opinion as to whether appellant’s fall was
idiopathic or unexplained in nature. After such further development as necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

William J. Cantrell, 34 ECAB 1223 (1983). See also J.S., Docket No. 13-2022 (issued July 28, 2014).

11

See John J. Carlone, supra note 5; Horace Langhorne, 29 ECAB 820 (1978).

12

Supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the December 31, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this decision.
Issued: October 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

